Citation Nr: 0200475	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  91-22 483	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities. 

2.  Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance.


REPRESENTATION

Appellant represented by:  Appellant's spouse acting as his 
Agent


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel
INTRODUCTION

The veteran served on active duty from August 1955 until 
September 1961.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the St. Petersburg, Florida Regional Office (RO) which 
denied entitlement to a total rating based on individual 
unemployability due to service-connected disability, and 
entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance.

In May 2001, the Board issued a decision denying entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities and entitlement to special 
monthly compensation by reason of being in need of regular 
aid and attendance.  The appellant requested reconsideration 
of the Board's decision in correspondence received in June 
2001.  Subsequent thereto, the decision was vacated by the 
Board in November 2001 for reasons cited below.

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion, 
when there has been a denial of due process. 38 C.F.R. 
§ 20.904(a) (2001).  Here, the Board found that it was 
premature to consider the claims because, before the decision 
was issued, the veteran had raised the issue of entitlement 
to compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991) for cardiovascular disability 
secondary to VA treatment.  This issue was raised while the 
claim was at the Board, so it was not adjudicated.  It was 
concluded that this claim could hypothetically have had an 
impact upon the issues of entitlement to a total rating based 
on individual unemployability due to service-connected 
disabilities and entitlement to special monthly compensation 
by reason of being in need of regular aid and attendance, and 
should be addressed prior to disposition of the latter 
issues.  As such, it was determined that the Board decision 
dated May 24, 2001 may have failed to provide the veteran due 
process under the law.  Accordingly, the May 2001 Board 
decision was vacated in its entirety, to be followed by a new 
decision as if the former determination had never been 
issued.  

By letter dated in December 2001, the veteran was informed 
that his motion for reconsideration was rendered moot in 
light of the requirement for a new decision on the issues of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability and 
entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance in accordance 
with the Board's mandate.

Finally, in early 2001 information was received to the effect 
that the appellant wanted his spouse to represent him, rather 
than a previously selected veteran's organization.  As such, 
she has been listed as his Agent on the title page of this 
document.


REMAND

In addition to the need for a remand to consider the newly 
raised issue, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act (VCAA) of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The new law applies 
to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000) (codified at 38 U.S.C.A. § 5100 et. seq., (West Supp 
2001)); VAOPGCPREC 11-2000 (Nov. 27, 2000).  There have also 
been final regulations promulgated to implement the new law.  
See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
Board notes that the veteran was informed of the basic 
precepts of the VCAA in the vacated Board decision of May 
2001, which cited numerous attempts to develop the record as 
well as multiple VA examinations.  However, it is felt that 
further development is indicated.  The record reflects that 
in correspondence to the RO received in June 2001, it was 
noted that the Board might not have had medical records dated 
between 1999 through 2001 which were relevant to the current 
appeal, and that the appellant should be contacted in this 
regard.  Also, as noted previously, the issue of entitlement 
to compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991) for cardiovascular disability 
secondary to VA treatment needs to be addressed prior to 
final disposition of the issues on appeal.  Consequently, in 
order to ensure the veteran due process of law, and to avoid 
the possibility of prejudice, the Board will remand the 
claims to the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must again review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  To 
this end, the veteran should be asked 
to provide the names and addresses of 
any and all medical care providers not 
already of record, who treated him 
between 1999 and 2001 so that such 
records may be requested.  Any other 
development deemed indicated by the RO 
should also be accomplished.

2.  Following completion of the 
requested development, the agency of 
original jurisdiction should adjudicate 
the issue of entitlement to compensation 
benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991) for 
cardiovascular disability secondary to 
VA treatment.  It is noted that the 
appellant and his agent are responsible 
for action in this development as well.  
If the claim is not allowed, it will be 
necessary to file a notice of 
disagreement, received a statement of 
the case, and submit a substantive 
appeal for the issue to be perfected for 
Board review.

3.  Thereafter, the RO should 
readjudicate the issues of entitlement 
to a total rating for compensation 
purposes based on individual 
unemployability due to service-connected 
disabilities, and entitlement to special 
monthly compensation by reason of being 
in need of regular aid and attendance to 
determine whether or not they may be 
granted.

To the extent the benefits as to any claim are not granted, 
the appellant and his agent should be provided with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the claims 
should be returned to the Board for further appellate 
consideration, to the extent appropriate.  No action is 
required of the appellant until he is notified.  The Board 
intimates no opinion as to the ultimate outcome in this case 
by the action taken herein.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




